IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT



                        No. 99-60601
                      Summary Calender


THURMAN D. MULLINS,

                                  Plaintiff-Appellant,

                             v.

SHERRY WALL, individually and in her official
capacity as Administrative Assistant and Safety
Coordinator, Physical Plant Department, The
University of Mississippi,

                                  Defendant-Appellee,

THURMAN D. MULLINS,

                                  Plaintiff,

                             v.

ROBIN BUCHANNON, in her individual capacity for
damages and in her official capacity for injunctive
relief; JOE SYMONS, in his individual capacity for
damages and in his official capacity for injunctive
relief; BUDDY KAHLER, in his individual capacity for
damages and in his official capacity for injunctive
relief,

                                  Defendants,

                 * * * * * * * * * * *
                    ________________

                        No. 00-60019
                      ________________

THURMAN D. MULLINS,

                                  Plaintiff-Appellant,

                             v.
     ROBIN BUCHANNON, in her individual capacity for
     damages and in her official capacity for injunctive
     relief; JOE SYMONS, in his individual capacity for
     damages and in his official capacity for injunctive
     relief; BUDDY KAHLER, in his individual capacity for
     damages and in his official capacity for injunctive
     relief,

                                      Defendants-Appellees.

                 _______________________________

          Appeals from the United States District Court
             for the Northern District of Mississippi
                         (1:97-CV-415-B-D)
                  _______________________________
                           August 9, 2000

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, appellant Thurman D. Mullins

(“Mullins”) contests the district court’s rulings dismissing his

discrimination claims against appellee committee chair Sherry

Wall (“Wall”) and appellees committee members Robin Buchannan,

Joe Symons, and Buddy Kahler (“the Committee”) respectively.    In

his first cause of action, Mullins claimed that Wall caused the

Committee to discriminate against him when she withheld negative

information about Marion Vaughn (“Vaughn”), a female and the

successful job applicant, that would have disqualified Vaughn

from consideration for the job.   In addition, Mullins asserted

     *
          Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                  2
that Wall stated that it “wouldn’t be no problem to hire a female

applicant,” and that Wall lied about having obtained a glowing

recommendation from Vaughn’s former employer.   In his second

cause of action, filed before the district court dismissed the

first, Mullins averred that the Committee discriminated against

him by giving better numerical ratings to candidates less

qualified than he.

     The district court granted Wall’s motion for summary

judgment on August 12, 1999; it dismissed Mullins’s case against

the Committee on December 15, 1999.   The district court

concluded, in both rulings, that the defendants had articulated a

legitimate, non-discriminatory reason for Mullins’s failure to

obtain the job: he was not as qualified as the other candidates.

Indeed, Mullins ranked fifth out of six applicants for the job,

and another male, Randy Bynum, was the highest ranked male who

did not get the job.   Because Mullins could not show that he

would have received the job but for the discrimination, the

district court granted summary judgment in the defendants’ favor.

     After a thorough review of the judgments appealed should be

affirmed for essentially the reasons set forth by the district

court.

     AFFIRMED.




                                 3